           Case 1:20-cr-00189-AJN Document 24 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                                           5/12/20
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------ x
                                                              :
 UNITED STATES OF AMERICA                                     :
                                                              :  ORDER
                      - v. -                                  :
                                                              : 20-cr-189 (AJN)
 KIZZITO CHUKWUJEKWU,                                         :
                                                              :
                       Defendant.                             :
                                                              :
                                                              :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - x:
 -
         WHEREAS, with the defendant’s consent, his guilty plea allocution was made before a

United States Magistrate Judge on March 6, 2020;

         WHEREAS, a transcript of the allocution was made and thereafter was transmitted to the

District Court; and

         WHEREAS, upon review of that transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

         IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted; and

         IT IS FURTHER ORDERED that the sentencing in this matter is scheduled for July 21,

2020 at 3:00 P.M.



SO ORDERED:

Dated:          New York, New York
                May 12, 2020

                                             ______________________________________
                                             THE HONORABLE ALISON J. NATHAN
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK
